STOKER, Judge.
Defendant, Clarence Jones, Jr., was charged by grand jury indictment of forcible rape, a violation of LSA-R.S. 14:42.1. After trial before a jury of twelve, defendant was found guilty. He was initially sentenced to imprisonment of forty years at hard labor in the custody of the Department of Corrections, with two years to be served without benefit of probation, parole or suspension of sentence. The State filed a bill of information charging the defendant as a habitual offender under LSA-R.S. 15:529.1. He was found to be a habitual offender and was re-sentenced to imprisonment for eighty years at hard labor in the custody of the Department of Corrections.
No assignments of error were perfected as required by LSA-C.Cr.P. art. 884. Therefore, this court is limited to a review of the record for errors that are discoverable by a mere inspection of the pleadings and proceedings and without inspection of the evidence. LSA-C.Cr.P. art. 920; State v. Jackson, 332 So.2d 211 (La.1976). We have reviewed the record for these errors and find none.
*581For the above reasons the judgment is affirmed.
AFFIRMED.